Case 1:19-cv-10324-ER Document 25 Filed 07/10/20 Page 1 of 1

LAW OFFICE OF DARRYN G. SOLOTOFF 25 Melville Park Road
ATTORNEYS AT LAW Melville, New York 11747

T 516-695-0052
DS@lawsolo.net

 

MEMO ENDORSED July 10, 2020

 

 

 

 

The motion to stay is granted. The parties
VIA ECF are directed to report back within 48 hours
The Honorable Edgardo Ramos of the Second Circuit's decision.
United States District Judge SO ORDERED.
United States District Court, Southern District of New York -
40 Foley Square ook 0) =
New York, New York 10007 Edgardo Ramos, U.S.DJ
Re: Murphy v. Cost Plus, Inc. Dated: July 10, 2020
Case No.: 1:19-cv-10324-ER New York, New York
Dear Judge Ramos,

 

 

The undersigned represents James Murphy, on behalf of himself and all other persons
similarly situated (“Plaintiff”), in the above-referenced action against Cost Plus, Inc.,
(“Defendant”). We write, with Defendant’s consent, to respectfully request a stay of the
proceedings in this action, pending the ruling of the Second Circuit Court of Appeals’ review of
rulings on similar motions to dismiss.

By way of brief background, last month, courts in the Southern District of New York
have granted motions to dismiss other gift card cases involving similar complaints. (See
Yovanny Dominguez v. Banana Republic, LLC, U.S.D.C. S.D.N.Y. Case No. 1:19-cv-10171
(GHW) (“Banana Republic”); James Murphy v. Kohl’s Department Stores, Inc., U.S.D.C.
S.D.N.Y. Case No. 1:19-09921 (GHW) (“Kohl’s’’). Plaintiffs in those cases exercised their right
to appeal from those rulings, and the Second Circuit has recently ordered an expedited briefing
schedule in certain of those cases, indicating some intention that the Second Circuit intends to
address the same issues at the core of the pending motion to dismiss. Although we understand
that the plaintiffs/appellants in those cases intend to ask the Second Circuit to consolidate those
appeals and withdraw the expedited briefing schedules, the Second Circuit’s intent to rule on
these same issues is inevitable and possibly imminent.

As aresult, Plaintiff seeks, with Defendant’s consent, a comprehensive stay of the
proceedings in this action pending the Second Circuit’s rulings on the appeals. A stay would
conserve judicial resources and permit this Court to proceed at a future date with the benefit of
guidance from the Court of Appeals.

Thank you for your anticipated cooperation in this matter. Should the Court have any
questions, please do not hesitate to contact the undersigned attorney.

Respectfully submitted,

/s/ Darryn G. Solotoff, Esq.

 

Darryn G. Solotoff, Esq.

cc: All counsel of record (via ECF)
